United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Junction, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1674
Issued: December 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2013 appellant filed a timely appeal from a June 13, 2013 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.

1
2

5 U.S.C. § 8101 et seq.

20 C.F.R. §§ 501.2(c) and 501.3(a). 20 C.F.R. § 501.2(c)(1). Appellant submitted additional evidence. The
Board has no jurisdiction to review evidence that was not in the record at the time of OWCP’s latest decision.

FACTUAL HISTORY
On May 1, 2013 appellant, then a 59-year-old carrier technician, filed an occupational
disease claim alleging that he sustained panic attacks as a result of management ordering him to
complete Route 55 in eight hours without exception. He did not stop work.
By letter dated May 10, 2013, OWCP notified appellant that the evidence was currently
insufficient to show that he experienced the employment factor identified as causing his
condition and requested additional factual and medical information. It allotted him 30 days to
respond with a detailed statement describing the incidents he believed caused his illness and a
medical report addressing the cause of any emotional condition.
On February 22, 2012 an emergency department physician evaluated appellant after he
experienced anxiety and an increased heart rate on that date at work.3 He diagnosed an anxiety
attack and atypical chest pain.
By decision dated June 13, 2013, OWCP denied appellant’s emotional condition claim
after finding that he did not submit sufficient evidence to factually establish the occurrence of the
work factors claimed to have caused his condition.
On appeal, appellant maintained that a supervisor took him to the hospital on
February 22, 2012 but did not file the appropriate paperwork. He submitted additional evidence.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
A claimant must specifically identify the employment factors or incidents alleged to have
caused his condition and establish a factual basis for his allegations with probative and reliable
evidence.6

3

The name of the physician is not legible.

4

Supra note 1; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

See D.B., Docket No. 12-1131 (issued November 27, 2012); Robert Breeden, 57 ECAB 622 (2006).

2

ANALYSIS
Appellant filed an occupational disease claim alleging that he experienced panic attacks
because management instructed him to complete Route 55 within eight hours. He did not
include with his claim a description of the specific employment factors which he believed caused
his emotional condition. OWCP advised appellant in its May 10, 2013 letter that he should
submit a detailed factual statement describing the employment incidents he alleged caused the
emotional condition. Appellant did not submit the requested statement. A claimant’s burden of
proof includes providing detailed description of the employment factors or conditions which
caused or adversely affected the condition or conditions for which compensation is claimed.7 In
response to OWCP’s request, appellant submitted a medical report; however, in an emotional
condition claim, a claimant must first establish a compensable work factor before the medical
evidence is considered.8 Consequently, he has failed to establish an essential element of his
claim and thus has not met his burden of proof.9
On appeal, appellant alleged that a supervisor took him to the hospital on February 22,
2012 and promised that she would file the claims paperwork but then failed to do so.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained an emotional
condition in the performance of duty.

7

See Janet L. Terry, 53 ECAB 570 (2002); John Polito, 50 ECAB 347 (1999).

8

See Richard Yadron, 57 ECAB 207 (2005).

9

See R.P., Docket No. 12-1125 (issued December 11, 2012).

3

ORDER
IT IS HEREBY ORDERED THAT the June 13, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

